Citation Nr: 1031946	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  10-02 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for malignant melanoma, to 
include as due to asbestos exposure.

2.  Entitlement to service connection for mesothelioma, to 
include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1944 to July 
1946.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Tiger Team Special Processing 
Unit in Cleveland, Ohio.  However, jurisdiction of the case rests 
with the VA Regional Office (RO) in Nashville, Tennessee.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that he is entitled to service connection for 
malignant melanoma and for mesothelioma because they are the 
result of exposure to asbestos during service.  The Veteran's 
service records reveal that he served in the U.S. Navy during 
World War II, aboard the USS ASHTABULA and the USS BREMERTON.  
His service records also reflect that he was a seaman.  There is 
no evidence in the current record showing that the Veteran was 
exposed to asbestos other than his own statements.  

The Board notes that for service connection claims for asbestosis 
or other asbestos-related diseases, there is no specific 
statutory or regulatory guidance with regard to claims for 
service connection for asbestos-related diseases.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation claims.  
See Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  
The information and instructions contained in the DVB Circular 
have since been included in VA's Adjudication Procedure Manual, 
M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a 
(Sept. 29, 2006).  Also, an opinion by VA's Office of General 
Counsel discussed the development of asbestos claims.  See 
VAOPGCPREC 4-00.  VA must analyze the Veteran's claim of 
entitlement to service connection for asbestos-related disease 
under these administrative protocols using the following 
criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty 
v. Brown, 4 Vet. App. 428, 432 (1993).

The Adjudication Manual contains guidelines for the development 
of asbestos exposure cases.  They indicate that inhalation of 
asbestos fibers can result in fibrosis and tumors, and produce 
pleural effusions and fibrosis, pleural plaques, mesotheliomas of 
the pleura and peritoneum, and cancer of the lung, 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate), with the most common resulting disease 
being interstitial pulmonary fibrosis (asbestosis).  The 
Adjudication Manual also acknowledges that high exposure to 
asbestos and a high prevalence of disease have been noted in the 
manufacture and servicing of friction products, such as clutch 
facings and brake linings.  Also noted is that the latent period 
varies from 10 to 45 or more years between first exposure and 
development of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or two) 
or indirect (bystander disease).  During World War II (WWII), 
several million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to chrysotile products as well as amosite 
and crocidolite since these varieties were used extensively in 
military ship construction.  

The Adjudication Manual provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the latency 
and exposure information pertinent to the veteran.  See also 
VAOPGCPREC 4- 2000 (April 13, 2000); Ashford v. Brown, 10 Vet. 
App. 120, 123-24 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the Circular's 
claim-development procedures).

The Board also points out that the pertinent parts of the Manual 
guidelines on service connection in asbestos-related cases are 
not substantive rules, and that there is no presumption that a 
veteran was exposed to asbestos in service.  See Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002); VAOPGCPREC 4-2000.

In this case, the RO indicated that the Veteran had no inservice 
asbestos exposure. However, the service personnel records reflect 
service aboard World War II ships.  The RO did not consider such 
shipboard service in light of the above described provisions from 
the M21-MR, Part IV, which suggest that asbestos was used in the 
construction of World War II era ships.

Instead, the RO simply determined, that the Veteran's military 
occupational specialty (MOS), as shown in the service personnel 
records, was of ordinary seaman, which was indicated to be a 
position that is described by the Navy as having a minimal 
potential for asbestos exposure.  A review of the records in the 
claims file, to include the service personnel records, fails to 
show that a statement from the Navy regarding the minimal 
exposure level for asbestos is of record.  Additional development 
is required with respect to possible exposure to asbestos.  

Additionally, the Board notes that while the record contains a 
diagnosis of malignant melanoma, there is no evidence of a 
diagnosis of mesothelioma.  However, the Board also notes that 
the Veteran indicated that he receives treatment for his claimed 
disabilities at the VA Healthcare System in Murfreesboro.  
Although the record does contain treatment records from the 
Tullahoma Community Based Outpatient Clinic and the Nashville 
Campus of the Tennessee Valley Healthcare System, there are no 
records from the Murfreesboro Campus of the Tennessee Valley 
Healthcare System.  Therefore, these records should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AOJ should obtain copies of all VA 
treatment records from the VA Tennessee 
Valley Healthcare System, Murfreesboro 
Campus.  

2.  The AOJ should consider the service 
personnel records showing active service in 
June 1946 aboard the U.S.S. ASHTABLUA 
including in June 1946, and the Veteran's 
April 1945 service aboard the U.S.S. 
BREMERTON.  This service aboard World War II 
era ships should be considered in 
conjunction with the provisions of the VBA 
Manual M21-MR, Part IV, pertaining to 
asbestos exposure, and a determination 
should be made as to whether it is at least 
as likely as not such shipboard service 
caused asbestos exposure.  

If further investigation is necessary to 
make such a determination the AOJ should 
contact the Department of the Navy Medical 
Liaison office, at the following address: 
Naval Sea Systems Command (SEA 00D), 
Congressional and Public Affairs Office, 
1333 Isaac Hull Avenue SE, Washington Navy 
Yard, D.C., 20376, and request verification 
of the Veteran's alleged in-service exposure 
to asbestos.  The RO must enclose a copy of 
this remand, a copy of the Veteran's service 
personnel records, as well as a copy of all 
of the veteran's statements of record in 
which he describes the ways by which he was 
allegedly exposed to asbestos.  The Liaison 
Office must be requested to verify the 
alleged sources of exposure, and must be 
asked to indicate whether it was likely that 
the Veteran was exposed to asbestos in the 
course of his assigned duties.

2.  If the AOJ continues to determine that 
asbestos exposure is not shown in this case, 
it must provide to the Veteran a copy of the 
determination from the Navy on which it 
based its determination that asbestos 
exposure had not taken place, wherein the 
MOS of ordinary seaman was described as 
having a minimal potential for asbestos 
exposure, which is the lowest threat level 
established by the Navy.  It should be 
clearly indicated in writing that the 
Veteran was given copies of this 
determination.  Documentation thereof should 
be associated with the claims folder.

3.  If there is any credible evidence of 
exposure to asbestos during service, the 
Veteran should be afforded a VA respiratory 
examination by a pulmonary specialist. The 
claims folder should be made available to 
the examiner for review.  The examination 
report should include a summary of the 
relevant history, both in- service and post-
service.  The examination should include a 
chest X-ray.  The radiology report and the 
actual chest X- ray should be made available 
to the VA examiner for review.  The examiner 
should offer an opinion as to whether the 
Veteran has objective indications sufficient 
to warrant a diagnosis of asbestos related 
lung disease.  The examiner should offer an 
opinion as to whether any abnormality which 
is found on examination and/or on X- ray is 
attributable to in-service exposure to 
asbestos, as opposed any factors which 
occurred. All reported post-service asbestos 
exposure should be taken into consideration 
in the examiner's opinion.  An explanation 
as to the criteria for a diagnosis of 
asbestosis or other asbestos related disease 
should be provided.

4.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before returning the case to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



